United States Court of Appeals
             for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                       FILED
                             ___________
                                                              August 26, 2021
                              No. 21-50185                     Lyle W. Cayce
                             ___________                            Clerk

United States of America,

                                                       Plaintiff—Appellee,

                                  versus

Marshall Lee Braddy,

                                        Defendant—Appellant.
               ______________________________

              Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. 5:19-CR-264-7
              ______________________________

Before Elrod, Oldham, and Wilson, Circuit Judges.
Andrew S. Oldham, Circuit Judge:
      Marshall Lee Braddy pled guilty to conspiring to distribute cocaine
and methamphetamine. See 21 U.S.C. §§ 846, 841(b)(1)(B). The district
court sentenced Braddy to 10 years imprisonment and a 5-year term of
supervised release. The written judgment listed ten statutorily mandated
conditions of supervised release. See 18 U.S.C. §§ 3013(a)(2)(A), 3583(d),
3664(k). The written judgment also included seventeen conditions from a
district-wide standing order that the district court did not mention at
sentencing.
                                  No. 21-50185




       The parties agree that the district court’s judgment conflicts with our
decision in United States v. Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en
banc). There we held that supervised-release conditions imposed by statute
need not be pronounced orally at sentencing because any objection to them
would be futile. Id. at 557. But “discretionary” conditions must be orally
pronounced in the defendant’s presence at sentencing so that he has an
opportunity to object. Id. at 557–59. We agree with the parties that Braddy
did not have an opportunity to object to the seventeen conditions mentioned
in the district court’s standing order but unmentioned at sentencing. We
therefore find error under Diggles.
       The only question is what to do about that error. In some cases, we
have remanded solely for the district court to conform the judgment to the
oral pronouncement by striking the unpronounced discretionary conditions.
See, e.g., United States v. Omigie, 977 F.3d 397, 407 (5th Cir. 2020). In other
cases, we have remanded for resentencing when the defendant established a
Diggles error. See, e.g., United States v. Brown, No. 20-40210, 2021 WL
1157621, at *3 (5th Cir. Mar. 25, 2021). And in still other cases involving non-
Diggles-based variances between the oral pronouncement and the written
judgment, we’ve ordered limited remands that allow the district court to
choose whether to conform the previous judgment or to resentence the
defendant under a new judgment. See, e.g., United States v. Taylor, 973 F.3d
414, 419–21 (5th Cir. 2020).
       Here, we think the limited remand makes sense. The district court
should have discretion either to strike the unpronounced condition or to give
the defendant the opportunity to object to it at a new sentencing hearing.
Either of those remedies can cure the Diggles problem. The first cures it by
removing the condition. The second cures it by ensuring that the defendant
is present in the courtroom for an oral pronouncement of his sentence with a
full opportunity to object to any and every discretionary part of that sentence.



                                       2
                                 No. 21-50185




       IT IS THEREFORE ORDERED that the Appellee’s motion for
a limited remand to the district court is GRANTED for the district court,
within sixty days, either to vacate the challenged conditions of supervised
release or to hold a new sentencing hearing to conform with the requirements
of Diggles.
       IT IS FURTHER ORDERED that Appellee’s alternative unopposed
motion for an extension of fourteen (14) days to file its brief upon the denial
of remand is DENIED AS MOOT.




                                       3